United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-61192
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE TORRELLAS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 4:05-CR-00021
                      --------------------

Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Torrellas, who entered a conditional guilty plea to one

count of possession with intent to distribute cocaine in

violation of 21 U.S.C. § 841(a)(1), appeals the district court’s

denial of his motion to suppress.   We review factual findings

made by a district court on a motion to suppress for clear error,

and we review the district court’s ultimate conclusions on Fourth

Amendment issues de novo.   United States v. Santiago, 310 F.3d

336, 340 (5th Cir. 2002).   Finding no error, we affirm.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-61192
                                  -2-

       Torrellas was stopped for speeding by Officer Chris Read of

the Meridian Police Department’s Interstate Crime Enforcement

unit.    There is no question that the stop was justified or that

Officer Read could, consistent with the Fourth Amendment,

question Torrellas regarding his itinerary and then perform a

computer records check.     See United States v. Brigham, 382 F.3d

500, 507-08 (5th Cir. 2004) (en banc).

       In addition, the district court correctly applied our six-

factor test to determine whether Torrellas voluntarily consented

to the search.     See United States v. Shabazz, 993 F.2d 431, 438

(5th Cir. 1993).    Although much of the exchange between Officer

Paxson and Torrellas regarding consent is muffled, both officers

testified that Torrellas volunteered to allow them to search his

car when Officer Paxson asked whether he had contraband in the

car.    They also testified that Torrellas twice confirmed his

consent when Officer Paxson asked whether Torrellas “had a

problem” with the officers searching the car.    There was no

evidence of any coercive procedures employed to obtain the

consent; to the contary, Torrellas volunteered to allow a search

in response to a question about contraband.    In a similar vein,

Torrellas was cooperative, further indicating that his consent

was voluntary.    Although there is no direct evidence that

Torrellas knew that he could withhold consent, there is likewise

nothing to suggest that Torrellas believed that he was required

to consent.    The district court appropriately concluded that
                           No. 05-61192
                                -3-

Torrellas was not unintelligent, which is evident from the

videotape and supported by the district court’s prior interaction

with Torrellas.   Finally, the district court permissibly drew the

inference that Torrellas believed that the drugs would not be

found.   Given the record, we cannot say that the district court

erred in concluding that Torrellas’s consent was voluntary.

Given that Torrellas consented to the search while the records

check was being run, the fact that the officers did not inform

him that the check was “clean” before searching in no way

vitiated his consent; there is nothing to suggest that his

consent was in any way predicated on the records check, and the

officers were justified by his consent to search the car.

     We reject Torrellas’s assertion that his consent did not

include the trunk or the speaker box located in the trunk.

Torrellas’s general consent to search the car for drugs justified

searching wherever drugs might be concealed.   See Florida v.

Jimeno, 500 U.S. 248, 251 (1991); United States v. Ross, 456 U.S.

798, 820-24 (1982).   In addition, Torrellas specifically told

Officer Read that he could open the box.

     Torrellas also contends that the evidence should be

suppressed because he was stopped solely based on the fact that

he is Hispanic.   With respect to Torrellas’s Fourth Amendment

claim, it is beyond cavil that the officers’ subjective

motivations for the stop are irrelevant to the Fourth Amendment
                           No. 05-61192
                                -4-

analysis.   See United States v. Lopez-Moreno, 420 F.3d 420, 432

(5th Cir. 2005).

     Torrellas’s claim that the alleged racial profiling violated

the Equal Protection Clause of the Fifth and Fourteenth

Amendments also fails.   Although whether suppression is an

appropriate remedy for an Equal Protection Clause violation is an

open question, see United States v. Lopez-Moreno, 420 F.3d 420,

434 (5th Cir. 2005), cert. denied, 126 S. Ct. 1449 (2006), we

need not answer that question here, because Torrellas has failed

to provide evidence of any discriminatory motives by the

officers.   Rather, he offers nothing more than speculation and

innuendo, much of which is colored by his mistaken assertion that

the officers worked for Immigration and Customs Enforcement and

were searching for illegal aliens rather than enforcing traffic

laws.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.